UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4541


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARNELL SEAGERS, a/k/a Bam, a/k/a Bam Bam,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cr-00937-RMG-1)


Submitted: August 2, 2021                                   Decided: September 22, 2021


Before DIAZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Perry Craig, Columbia, South Carolina, for Appellant. M. Rhett DeHart, Acting
United States Attorney, Columbia, South Carolina, Christopher B. Schoen, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darnell Seagers appeals his drug and firearm convictions, entered following a bench

trial, and his resulting 240-month prison sentence. On appeal, he challenges the denial of

his motion to suppress and asserts that his sentencing enhancements for his leadership role

and making credible threats were erroneous. We affirm.

       Seagers first challenges the search of the bedroom in the house where he was

arrested. The district court concluded that Seagers consented to the search when he

requested that officers retrieve clothes for him to wear. On appeal, Seagers asserts that he

did not consent voluntarily because he had no choice but to consent given his lack of

clothing when he was arrested. 1

       We review a district court’s factual findings underlying the denial of a motion to

suppress for clear error and its legal conclusions de novo. United States v. Hampton, 628

F.3d 654, 658 (4th Cir. 2010). We construe the evidence in the light most favorable to the

prevailing party below. United States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

Moreover, we grant “the highest degree of appellate deference” to a district court’s

credibility determinations. Teleguz v. Zook, 806 F.3d 803, 811 (4th Cir. 2015) (cleaned up).

       The Fourth Amendment protects citizens against unreasonable searches and

seizures, U.S. Const. amend. IV, and it is well settled “that a search conducted without a

warrant issued upon probable cause is per se unreasonable subject to only a few specifically

established and well-delineated exceptions.” Schneckloth v. Bustamonte, 412 U.S. 218,


       1
           Seagers was arrested clad only in underwear.

                                              2
219 (1973) (internal quotations omitted). One exception to the warrant requirement is a

search to which the defendant consented. United States v. Lattimore, 87 F.3d 647, 650 (4th

Cir. 1996). In determining whether consent to search was freely and voluntarily given, a

court is to consider the totality of the circumstances, including the characteristics of the

accused and the conditions under which the consent to search was given. Id. at 650;

Schneckloth, 412 U.S. at 227, 248–49.

       Here, the district court found that Seagers asked the officers to obtain clothing for

him and directed them to the bedroom where the clothing could be found. 2 In so finding,

the district court determined that the officers’ testimony was credible while Seagers’s was

not, and we owe this finding substantial deference. This search therefore falls within the

consent exception to the warrant requirement. Moreover, in the district court, Seagers did

not allege that his consent was involuntary. Instead, he testified that he never gave consent.

As such, there was no evidence before the court on which to base the ruling Seagers now

seeks. Because Seagers has presented no evidence, much less compelling evidence, to

overcome the deference due the district court, we conclude that the district court did not

err in denying the motion to suppress.

       Next, Seagers asserts that the district court improperly enhanced his sentence four

levels under U.S. Sentencing Guidelines Manual § 3B1.1 because the record contained no

evidence of Seagers’ “control” of others in the drug organization. In determining whether


       2
         In his reply brief, Seagers untimely raises the argument that the firearm was not in
plain view. However, the district court’s finding that the firearm was in plain view was
based on a credibility determination, and this finding is entitled to great deference.

                                              3
a sentencing court has properly applied the Guidelines, we review factual findings for clear

error and legal conclusions de novo. United States v. Thompson, 874 F.3d 412, 414 (4th

Cir. 2017) (internal quotation marks omitted); see United States v. Thorson, 633 F.3d 312,

317 (4th Cir. 2011) (recognizing that a district court’s determination that a defendant was

an organizer or leader is a factual finding reviewed for clear error).

       A defendant qualifies for a four-level enhancement if he “was an organizer or leader

of a criminal activity that involved five or more participants or was otherwise extensive.”

USSG § 3B1.1(a). Factors distinguishing a leadership or organization role from lesser

roles include:

       the exercise of decision making authority, the nature of participation in the
       commission of the offense, the recruitment of accomplices, the claimed right
       to a larger share of the fruits of the crime, the degree of participation in
       planning or organizing the offense, the nature and scope of the illegal
       activity, and the degree of control and authority exercised over others.

USSG § 3B1.1 cmt. n.4.

       Trial witnesses testified that Seagers controlled the actions of other participants by

arranging the logistics of the drug sales and dictating the terms of sale. He also cooked

crack cocaine for others to sell. In addition, the presentence report stated that Seagers

directed others to commit violence on his behalf. Seagers also exercised authority in the

organization by collecting the money from sales and profiting off sales made by others.

       We have “affirmed the application of the leadership enhancement [where] there was

evidence that the defendants actually exercised authority over the other participants in the

operation or actively directed its activities.” United States v. Cameron, 573 F.3d 179, 185

(4th Cir. 2009). Given Seagers’s control over other participants in the organization, his

                                              4
participation in the planning of the drug transactions, his exercise of decision-making

authority, and his higher share of the profits, the district court did not clearly err in applying

a four-level enhancement under USSG § 3B1.1(a). Notably, Seagers does not directly

address the evidence supporting the enhancement and argues only in a conclusory manner

that it was insufficient. As such, we affirm the application of this enhancement.

       Finally, Seagers asserts that the district court erred in applying the USSG

§ 4B1.1(b)(2) enhancement for making credible threats to use violence. Specifically,

Seagers contends that the threats were not “credible” because (1) no action was taken

toward harming anyone and (2) there was no corroborating evidence that any threats had

actually been made.

       A two-level sentencing enhancement under USSG § 2D1.1(b)(2) applies if the

defendant “used violence, made a credible threat to use violence, or directed the use of

violence.” Trial witnesses testified that Seagers threatened potential witnesses, attempted

to bribe a witness not to appear, and sought to hire someone to kill potential witnesses.

While Seagers challenges the credibility of the witnesses, he presents no evidence showing

that the district court’s explicit credibility finding should be overturned. Moreover, the

fact that Seagers did not carry out the threats does not prohibit the district court from

finding that the threats were credible. See United States v. Lewis-Zubkin, 907 F.3d 1103,

1104 (8th Cir. 2018) (upholding enhancement where threatened violence did not take

place); United States v. Kirk Tang Yuk, 885 F.3d 57, 82–83 (2d Cir. 2018) (concluding it

was not clear error for the district court to construe defendant’s comments that referenced



                                                5
“driving a car over” another individual as credible threats, even if “the statements in

question could be interpreted as innocent hyperbole”).

      As such, we affirm Seagers’s convictions and sentence. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            6